Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The claims 1, 4-8 and 11-32 are allowed.  Specifically, the independent Claims 1, 1, 8, 15, 20, 23-24, 29 and 32 are allowed over the prior art based on allowable subject matter as  identified at previous action . The dependent Claims are also allowed due to its dependencies to said independent Claims. Regarding claims 2, 3, 9 and 10: cancelled.
Reasons for allowance
Regarding prior art, Claims 1, 8, 15, 20, 23-24, 29 and 32. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1 has been amended to include the elements of allowed claim 2. Claim 2 has been canceled. Claims 4-7 all depend from claim 1. Therefore, claims 1 and 4-7 are in condition for allowance. 
Claim 8 has been amended to include the elements of allowed Claim 9. Claim 9 has been canceled. Claims 11-14 all depend from claim 8. Therefore, claims 8 and 11-14 are in condition for allowance. 
Claim 15 is allowed claim 3. Claims 16-19 all depend from claim 15. Therefore, claims 15-19 are in condition for allowance. 
Claim 20 is allowed claim 4. Claims 21 and 22 both depend from claim 20. Therefore, claims 20-22 are in condition for allowance. 
Claim 23 is allowed claim 7. Therefore, claim 23 is in condition for allowance. 
Claim 24 is allowed claim 10. Claims 25-28 all depend from claim 24. Therefore, claims 24-28 are in condition for allowance. 
Claim 29 is allowed claim 10. Claims 30 and 31 all depend from claim 29. Therefore, claims 29-31 are in condition for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Claim 32 is allowed claim 14. Therefore, claim 32 is in condition for allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864